Citation Nr: 0620801	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran presented testimony at a Travel Board hearing, 
chaired by the undersigned Veterans Law Judge, in July 2005.  
A transcript of the hearing is associated with the claims 
file.

In addition to the appealed issue listed above, the veteran 
has sought service connection for several other issues, three 
of which have not yet been addressed or adjudicated by the 
RO.  The veteran filed claims with the RO in December 2000 
for skeletal and eye disorders.  In a March 2002 letter, the 
veteran was specifically informed by the RO that these claims 
were being sent to the rating board for consideration.  It 
does not appear that any further action was taken.  In March 
2005, the veteran filed a claim of entitlement to service 
connection for depression as secondary to her service 
connected back disorder and other conditions.  This claim has 
not yet been adjudicated.  Accordingly all three claims are 
referred to the RO for appropriate action.

The Board also notes that the veteran attempted to appeal a 
June 2000 denial of an increased disability rating for 
hemorrhoids as well as the denial of reopening of a claim of 
entitlement to service connection for headaches.  A statement 
of the case was sent to the veteran in January 2001, and the 
veteran presented personal testimony on both issues at an RO 
hearing in February 2001.  However, the veteran did not 
submit a VA Form 9, and the RO made a notation in the claim 
file that no substantive appeal had been received on these 
issues.  Although it does not appear that the RO ever 
formally ruled on the timeliness of the veteran's substantive 
appeal, or on the adequacy of her hearing testimony in lieu 
of a VA Form 9, it also appears that the veteran and her 
representative have not disputed the RO's handling of these 
issues, and it is noted that the issues were not raised by 
the veteran at the July 2005 Board hearing.  Should the 
veteran wish to pursue these matters further, she should 
raise them directly with the RO.

Finally, the Board notes that a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU) was denied by 
the RO in a September 2005 rating decision.  That denial has 
not been appealed.  Nevertheless, the Board has considered 
whether it has jurisdiction of the claim as a component of 
the veteran's increased rating claim.  According to VA 
General Counsel, the question of TDIU entitlement may be 
considered as a component of an appealed increased rating 
claim only if the TDIU claim is based solely upon the 
disability or disabilities which are the subject of the 
increased rating claim.  If the veteran asserts entitlement 
to a TDIU rating based in whole or in part on other service-
connected disabilities which are not the subject of the 
appealed RO decision, the Board lacks jurisdiction over the 
TDIU claim except where appellate jurisdiction is assumed in 
order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  
See VAOGCPREC 6-96.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2005).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's other service-connected 
disabilities (chronic cervicitis and dysmenorrhea-50 percent, 
hemorrhoids-10 percent, and chronic urinary tract infection-0 
percent), which are not here on appeal.  Therefore, the Board 
concludes, based on the VA General Counsel Opinion referred 
to above, that it does not have jurisdiction over the issue 
of entitlement to TDIU.  


FINDING OF FACT

The veteran's service connected low back disability is 
currently asymptomatic.




CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for her 
service-connected low back disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice by letter mailed in September 2002, 
prior to its initial adjudication of the claim.  Although 
that letter did not specifically request the veteran to 
submit all pertinent evidence in her possession, it did 
inform her of the evidence that would be pertinent and 
request her to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on the her behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that she 
should submit any pertinent evidence in her possession. 

Moreover, the veteran was provided additional notice by 
letters mailed in September 2004 and March 2005, after the 
initial adjudication of the claim.  The March 2005 letter 
included notice that she should submit any relevant evidence 
in her possession.  The claim was then readjudicated in July 
2005.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
increased disability rating sought, the Board finds that 
there is no prejudice to her in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that an increased rating is not warranted for the veteran's 
low back disability.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element of the claim is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent private and VA 
clinical records have been obtained.  At her July 2005 
hearing, the veteran identified additional private treatment 
records from J.T.D., M.D., and recent VA outpatient treatment 
records.  The RO obtained the VA records, and the veteran 
submitted the private records in August 2005.  The veteran 
also submitted a waiver of initial RO consideration of the 
new evidence in March 2006.  Neither the veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Analysis

The veteran is currently rated at 20 percent for a low back 
disability with history of lumbosacral strain.  The 20 
percent rating was assigned by the RO on the basis of 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292, which specifies that a 20 percent rating is for 
application where there is moderate limitation of motion.  

Before proceeding to evaluate the veteran's low back 
disability, the Board notes that not all of the veteran's low 
back symptomatology has been medically associated with the 
service connected disability.  Such non-service connected 
symptomatology should not be considered in determining the 
appropriate disability rating.  However, the Board is 
specifically precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Therefore, it is not only crucial that the Board determine 
whether any non service-connected pathology contributes to 
the veteran's overall level of low back impairment, but also 
whether the evidence provides a sufficient basis for the 
Board to distinguish such symptoms.  To this end, the RO 
conducted rather extensive development during the period 
after the current 20 percent rating was assigned and the most 
recent adjudication of the claim in the July 2005 
supplemental statement of the case.  Several VA examinations 
and/or medical opinions were obtained to clarify the etiology 
of the veteran's low back symptoms.  

The veteran was afforded VA examinations in September 2002 
and in April 2003.  Those reports confirm the presence of 
limitation of motion as well as radicular or neurological 
symptoms.  However, while the September 2002 examiner noted 
the presence of radicular symptoms, the only diagnosis was 
chronic lumbosacral strain.  MRIs conducted by VA and by the 
veteran's private physician confirm the presence of a lumbar 
disc protrusion.  Based on these findings, an opinion was 
requested as to whether the degenerative disc disease and 
associated neurological symptoms were attributable to the 
service-connected lumbosacral strain.  In May 2003, a VA 
examiner reviewed the service records and stated the opinion 
that, while the degenerative disc disease was not 
attributable to service, there were possible compression 
fractures to several thoracic vertebrae that were likely 
related to service.  

In September 2003, the examiner who conducted the April 2003 
and May 2003 examinations was asked to review her prior 
findings in addition to recent diagnostic results that were 
not previously available, and state whether her opinion would 
be different in light of such evidence.  She concluded, based 
on recent X-ray and CT scan evidence that the veteran's 
current back pain is most likely explained by the bulging of 
the lumbar discs as described in a March 2003 CT report.  She 
also stated that the thoracic findings were more likely 
consistent with a bulging disc, and that the veteran's back 
pathology was not likely related to in-service trauma.  

In light of this opinion, the RO requested an additional 
opinion specifically addressing the thoracic spine fractures 
and whether they were related to service, as well as 
additional clarification with respect to degenerative disc 
disease.  In a November 2003 opinion, a VA examiner reviewed 
the claim folder, examined the veteran, and concluded that 
her recurrent degenerative disc disease was not caused by or 
related to the in-service lumbosacral strain and that all of 
her current symptoms are the result of her degenerative disc 
disease.  He also found that the veteran probably does not 
have any recognizable symptoms from her compression fractures 
of the thoracic spine, and that they are in any event not 
likely related to service.  

In essence, the conclusion of the November 2003 and September 
2003 VA examiners is that the service connected lumbar strain 
is not currently productive of any symptomatology, all 
current symptoms being attributable to non-service-connected 
pathology.  

The Board notes that there is no competent medical opinion of 
record that directly conflicts with the opinion of the 
November 2003 and September 2003 VA examiners.  While 
previous VA examinations, such as in September 2002, 
nominally related the veteran's low back symptoms to her in-
service injury and to a current diagnosis of chronic 
lumbosacral strain, such reports and diagnoses were not made 
with the benefit of recent diagnostic test results.  The 
November 2003 and September 2003 opinions are therefore 
considered better informed, more thoroughly explained, and 
thus, more persuasive.  While the veteran clearly believes 
that her current symptoms are related to her service-
connected disability, this is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board adopts the conclusion of the November 2003 and 
September 2003 VA examiners that the veteran's service 
connected low back disability is essentially asymptomatic and 
does not contribute significantly to her current disability 
picture.  An asymptomatic disability does not warrant a 
compensable disability rating under any applicable diagnostic 
code.  See 38 C.F.R. § 4.31 (2005) [in every instance where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide for a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown].  

While the Board's analysis essentially results in a finding 
that a noncompensable rating is warranted, the issue of a 
reduction in the current disability rating is not on appeal, 
and the Board will accordingly not address it further.  The 
Board's conclusion in this decision is limited to the issue 
of whether a rating higher than 20 percent is warranted.  As 
discussed above, such an increased rating is not in order.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal.  In addition, the 
Board has considered whether this case should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  However, neither 
version of the rating schedule would allow for an increased 
rating based on the asymptomatic nature of the service 
connected disability.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2005).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In light of the asymptomatic nature of the service connected 
disability, there is no basis for the Board to conclude that 
the veteran's service-connected low back disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, an extraschedular evaluation is not in order.


ORDER

A rating higher than 20 percent for a low back disability is 
denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


